Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 - 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 14, the added limitation further requiring "the first joint (330) and the second joint (360) are dis-connectable from each other" have been 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox, US 6,240,604.
Regarding Claim 1, Fox discloses a pull comprising: an attachment loop 26a, 26b; a gripping loop 32; and a loop connector 24a, 24b connecting the attachment loop to the gripping loop, the loop connector including a first joint 24a connecting the attachment loop to the gripping loop and a second joint 24b connecting the attachment loop to the gripping loop, wherein the first joint (24a) and the second joint (24b) are spaced apart such that a space extends between them and are independently operable. 
Regarding Claim 14, Fox discloses a pull comprising: an attachment loop 26a, 26b having a partially circular shape (generally circular); a gripping loop 32 larger than the attachment loop (26a, 26b) and having a partially teardrop shape (figure 6); and a loop connector 24a, 24b connecting the attachment loop to the , the loop connector including a first joint 24a and a second joint 24b, the loop connector formed with a connection web 22a, 22b temporarily connecting the first joint (24a) to the second joint (24b) such that the first joint and the second joint are dis-connectable (separable) from each other. 
Claims 1 - 6, 8 - 12 and 14 - 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al., US 2013/312230 as annotated in the figure 17 (herein after "AF17") below.
Regarding Claim 1, Chang et al. disclose a pull comprising: an attachment loop; a gripping loop; and a loop connector connecting the attachment loop to the gripping loop, the loop connector including a first joint connecting the attachment loop to the gripping loop and a second joint connecting the attachment loop to the gripping loop, wherein the first joint and the second joint are spaced apart such that a space extends between them (see the annotated figure 17 below) and are independently operable (via bending for example). 

    PNG
    media_image1.png
    585
    885
    media_image1.png
    Greyscale

Regarding Claim 2, Chang et al. disclose the pull of claim 1, wherein the attachment loop (see AF17) [is sized to be attached to a bail of a slider of a zipper], and the gripping loop (see AF17) [is sized to receive a finger of a user to enable the user to grip and exert force on the pull].
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the pull, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the zipper puller disclosed by Chang et al. (US 2013/0312230), is indeed capable of the intended use statements. Note that it 
Regarding Claim 3, Chang et al. disclose the pull of claim 1, wherein the attachment loop (see AF17), the gripping loop (see AF17), and the loop connector (see AF17) are monolithically formed (see figure 17). 
Regarding Claim 4, Chang et al. disclose the pull of claim 1, wherein the attachment loop (see AF17) includes a head (see AF17), a first arm (see AF17) connected to and extending from a first end section of the head (see AF17), and a second arm (see AF17) connected to and extending from a second end section of the head (see AF17).
Regarding Claim 5, Chang et al. disclose the pull of claim 4, wherein the head includes a cylindrical uniform solid curved member (formed from a cylindrical cord-like shape), the first arm includes a cylindrical uniform solid curved member (from the cylindrical shape), and the second arm includes a cylindrical uniform solid curved member (from the cylindrical shape of the attachment loop 208). 
Regarding Claim 6, Chang et al. disclose the pull of claim 1, wherein the gripping loop includes a gripping seat (see AF17), a first leg (see AF17) connected to and extending from a first end section (see AF17) of the gripping seat (see AF17), and a second leg (see AF17) connected to and extending from a second end section (see AF17) of the gripping seat. 

Regarding Claim 9, Chang et al. disclose the pull of claim 8, wherein the opening of the gripping seat is crescent shaped (from the first end section to the second end section of the gripping seat forming said crescent shaped opening). 
Regarding Claim 10, Chang et al. disclose the pull of claim 1, wherein the first joint of the loop connector connects a first arm (see AF17) of the attachment loop to the first leg (see AF17) of the gripping loop, and the second joint of the loop connector connects a second arm (see AF17) of the attachment loop to the second leg (see AF17) of the gripping loop. 
Regarding Claim 11, Chang et al. disclose the pull of claim 1, wherein the loop connector is formed with a connection web (see AF17) temporarily connecting the first joint to the second joint (see AF17). 
Regarding Claim 12, Chang et al. disclose the pull of claim 1, wherein the first joint of the loop connector includes a member (see AF17) bent in a first direction, and the second joint includes a member (see AF17) bent in a second direction that is opposite the first direction. 
Regarding Claim 14, Chang et al. disclose a pull comprising: an attachment loop ("gripping loop" in AF17) having a partially circular shape; a gripping loop ("attachment loop" in AF17) larger than the attachment loop (see AF17) and having a partially teardrop shape (AF17); and a loop connector (see AF17) connecting the attachment loop to the gripping loop, the loop connector including a first joint (see AF17) and a second joint (see AF17), the loop connector formed with a connection web (between said joints) temporarily connecting the first joint to the second joint such that the first joint and the second joint are dis-connectable (movable separation) from each other. 
Regarding Claim 15, Chang et al. disclose the pull of claim 14, [wherein the attachment loop is sized to be attached to a bail of a slider of a zipper and the gripping loop is sized to receive a finger of a user to enable the user to grip and exert force on the pull]. 
Regarding Claim 16, Chang et al. disclose the pull of claim 14, wherein the attachment loop (see AF17), the gripping loop (see AF17), and the loop connector (see AF17) are monolithically formed of a rigid plastic material (molded of the same material, i.e. a thermoplastic urethane). 
Regarding Claim 17, Chang et al. disclose the pull of claim 14, wherein the attachment loop (see AF17) is formed from a first cylindrical solid uniform member (figure 17). 
Regarding Claim 18, Chang et al. disclose the pull of claim 17, wherein the gripping loop (see AF17) is at least partially formed from a second cylindrical solid uniform member (figure 17). 
Regarding Claim 20, Chang et al. disclose a pull comprising: an attachment loop (see AF17) including a head (see AF17), a first arm (see AF17) connected to and extending from a first end section (see AF17) of the head, a second arm (see AF17) connected to and extending from a second end section in a first direction, and the second joint includes a member (see AF17) bent in a second direction that is opposite the first direction, wherein the first joint as a concave outer surface (see AF17) and a convex inner surface (see AF17), the second joint has a concave out surface (AF17), a convex inner surface (AF17), the outer surface of the first joint and the outer surface of the second joint face in opposite directions, and the inner surface of the first joint and the inner surface of the second joint face each other (AF17), wherein the attachment loop, the gripping loop, and the loop connector are monolithically formed from a rigid plastic material (thermoplastic urethane). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., US 2013/0312230.
Regarding Claim 13, Chang et al. disclose the pull of claim 1, wherein the attachment loop (see AF17) has a partially teardrop shape and the gripping loop (see AF17) has a partially circular shape. Chang et al. do not explicitly disclose the attachment loop has the partially circular shape and the gripping loop has the partially teardrop shape. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the loop (see AF17) comprising the partially circular shape and the loop (see AF17) comprising the partially teardrop shape, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Further, it is noted that it has been held that changes in shape are of routine skill in the art, and therefore obvious absent persuasive evidence that the claimed shape is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47). See MPEP 2144.04
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21 is allowed.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance are evident of record, i.e. see the last Office action mailed on September 24, 2021 (page 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. The claims have been amended to include new issues not previously recited and thus necessitating a new ground of rejection as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              
/Robert Sandy/          Primary Examiner, Art Unit 3677